Title: Petition of James Carroll, with Jefferson’s Order, on or before 9 June 1803
From: Carroll, James
To: Jefferson, Thomas


          
            [on or before 9 June 1803]
          
          The Petition of James Carroll of the City of Washington, Blacksmith.
          Most humbly sheweth,
          That at a circuit court of the District of Columbia held in the City of Washington in December one thousand eight hundred and one, he was Indicted for an Assault on the body of Daniel McGinnis, for which the Court fined him in the sum of Twenty dollars and costs of suit; and that at same court he was Indicted for an Assault on the body of John Veach, for which the Court fined him in the sum of twenty dollars and costs of suit, for which he now stands committed.
          That the motive which urged him to these breaches of the Law, arose from the said McGinnis and Veach’s having previously beaten and abused John Galloway with whom your Petitioner then wrought at Journeywork.
          Your Petitioner therefore most humbly prays, that you will be pleased to remit the fines and costs of suit aforesaid; and thereby enable him to apply his labor to the maintenance and support of himself and Wife.
          and he as in duty bound will pray &c.
          
            James Carroll
          
          
            It has been represented to me that the petitioner is very poor and totally unable to pay his fines and costs—and that he has been in close confinement for several months. If such are the facts, although to the best of my recollection the assault and battery was very violent and clearly proved, yet from motives of humanity to his family, as well as economy to the United States, I respectfully recommend a remission of his fines and Costs.
          
          
            W. Cranch
            June 9th. 1803
          
          
            For reasons Similar to these which Mr Cranch has expressed I Concur with him in the recommendation which He has made
          
          
            W Kilty
          
          
            [Order by TJ:]
            let a pardon issue as to the fine to the US.
          
          
            Th: Jefferson
            June 16. 1803.
          
        